COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Dion Vernon Williams v. The State of Texas

Appellate case number:     01-19-00783-CR

Trial court case number: 1577604

Trial court:               County Criminal Court No. 9 of Tarrant County

        Appellant’s retained counsel has filed a motion to withdraw and appoint appellate counsel,
averring that appellant was found to be indigent by the trial court. Counsel’s request to withdraw
is granted. However, because appointing counsel is a function of the trial court, we abate and
remand the cause to the trial court to determine whether appellant is still indigent and, if so, to
appoint appellate counsel. The trial court clerk is directed to file, within 30 days of the date of this
order, a supplemental clerk’s record containing the trial court’s findings, recommendations, and
any order made. See TEX. R. APP. P. 34.5(c). Counsel’s related motion for expedited consideration
and to stay appellate briefing deadlines is dismissed as moot.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record
containing the trial court’s determination is filed in this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman__________
                               Acting individually

Date: February 11, 2020